Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues Hatton (US 20170334354) fails to disclose, in particular the limitations “capturing a live data of the vehicle vicinity; … determining a road attribute based on the captured images; … determining a vehicle action based on the probability of the collision, the road attribute, the live data, and the generated map” as recited in amended independent claim 1. Applicant argues that in particular, Hatton teaches displaying an alert and controlling the vehicle based solely on proximity between a vehicle and a device and that Hatton is silent regarding controlling the vehicle based on live data and a road attribute. Applicant argues that Morales Teraoka (US 20170024618) is also silent as to these limitations and teaches merely combining a map with detected objects. Applicant argues that Gordon (US 9481367) and Pertsel (US 10967824) also do not remedy these deficiencies. 
However, Gordon in particular teaches sensors that assess the environment around the vehicle including weather information (Col 6 lines 20-24) and that control is determined based at least in part on the environment (Col 6 lines 43-55). As such, Gordon teaches this live data and control based upon the live data as required by the claim. 
Further, Pertsel teaches that vehicle actions may be taken by assessing what is alongside the lane the vehicle is driving in, such as for example a ditch (Col 28 lines 52-67) and that the road and area near the road may be analyzed in images and features extracted (Col 19 lines 51-67, Col 20 lines 1-3, 20-27). This is determining the road attribute and controlling the vehicle based upon that information.

Applicant argues claim 10 recites similar features and therefore similar arguments apply. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues that the dependent claims, which all depend upon either claim 1 or claim 10 are allowable at least by virtue of their dependency on an allegedly allowable base claim. 
This argument too is also unpersuasive for the same reasons as given above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 14-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton et al. (US 20170334354) in view of Morales Teraoka et al. (US 20170024618), Gordon et al. (US 9481367), and Pertsel et al. (US 10967824).
In regards to claim 1, Hatton teaches a vehicle controlling apparatus (Fig 1), comprising: 
one or more receivers configured to receive an animal tracking signal from an animal tracking device affixed to an animal and storing animal attribute data associated with the animal, wherein the animal tracking signal includes the animal attribute data; ([0028] multiple sensors at different locations on the vehicle may triangulate a signal from an RF device or Bluetooth signal attached to or worn by an animal. [0030] the device may include unique identification information about the animal, which may be 
one or more sensors configured to capture images of a vehicle vicinity; ([0038] active monitoring includes providing images of area around the vehicle where an animal may be located through vehicle cameras.) 
one or more processors configured to: ([0014] processor 3 controls at least a portion of the computing system.)
and 
control the vehicle according to the vehicle action. ([0044] may display alert or stop the vehicle.)
Hatton also teaches active monitoring may include tracking location of detected animal ([0038]). This is processing the attribute data to determine the path of the animal, may display an alert if the animal is in or will be in the vehicle's path ([0034]).
Hatton does not teach: 
one or more sensors configured to capture a live data of the vehicle vicinity; 
retrieve historical animal behavior data; 
determine a road attribute of a road a vehicle is traveling on based on the captured images; 
generate a map of the vehicle vicinity based on the captured images; 
determine a probability of a collision between the vehicle and the animal based on the retrieved historical animal behavior data and the animal attribute data using a neural network; 
determine a vehicle action based on the probability of the collision, the road attribute, the live data, and the generated map;

Further, Gordon teaches biological entities, which are animals, may be analyzed and based on their species and other characteristics their expected behavior may be associated with a model (Col 6 lines 56-67). Further, assessments of the animal's behavior may be made based on historical data about similar animals (Col 14 lines 3-11). This is retrieving historical data about animal behavior. Gordon also teaches sensors that can qualify the environment around the vehicle including weather conditions (Col 6 lines 20-24) and the control action taken by the vehicle is based at least in part on the environment around the vehicle and the animal (Col 6 lines 43-55). This is capturing live data of the vehicle vicinity and determining a vehicle action based on the live data. 
Still further, Pertsel teaches a neural network that analyzes computer vision input data to determine a trajectory of object around a vehicle and determine numerical information about the situation (Col 21 lines 11-20). The numerical information includes the likelihood of a collision (Claim 1). The neural network is trained using training data (Col 17 lines 46-55), which necessarily includes historical data. The objects observed that may be involved in a collision include animals (Col 12 lines 1- 5). Further, one of ordinary skill would have understood that other data beyond video data are equally applicable inputs to the neural network. Pertsel also teaches that vehicle actions may be taken in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the animal presence alert and driving assistance apparatus of Hatton by incorporating the teachings of Morales Teraoka, Gordon, and Pertsel, such that live data is determined by a sensor, historical data of high priority nearby vehicles is retrieved to predict the behavior of nearby animals, road information is determined from images, new map information representing the environment around the vehicle is generated, a probability of collision is assessed based on the predicted behavior of the animals using a neural network, and a vehicle action is determined based at least in part on all this information and the surrounding environment.
The motivation to incorporate historical data and weather data is that, as acknowledged by Gordon, it can be incorporated into models of an animal, which is advantageous because it can be incorporated into the vehicle's movement plan (Col 7 lines 43-46), which one of ordinary skill in the art would have recognized makes the vehicle safer. The motivation to assess the risk of collision based on map information and historical information is that, as acknowledged by Morales Teraoka, this allows a warning to be issued to a driver to adjust their driving behavior and therefore drive more safely ([0006], [0007]). The motivation to determine the probability of a collision using a neural network and assess road information is that, as acknowledged by Pertsel, such processes allow for minimization of the impact of a collision, thereby improving the safety of passengers of the vehicle (Col 1 lines 24-30).

In regards to claim 2, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel, teaches the apparatus of claim 1, wherein the one or more receivers receive the animal tracking signal via an 

In regards to claim 3, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel, teaches the apparatus of claim 1, further comprising one or more transmitters, wherein the one or more transmitters are configured to transmit an input signal comprising the animal attribute data to a server. ([0027] processes may be executed by or in communication with a remote computing device, such as a server. [0026] connected with a transceiver, which is a transmitter and a receiver.)

In regards to claim 4, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel, teaches the apparatus of claim 3, wherein the server is configured to:
wherein the one or more receivers are further configured to receive the animal movement; ([0026] remote computing device and vehicle may be connected with a transceiver on the vehicle. One of ordinary skill in the art would have understood that this is the vehicle receiving the animal movement.) and
the vehicle action is further determined based on the animal movement. ([0044] vehicle may display alert or stop based on animal proximity. This is determining the vehicle action based on animal movement.)
Gordon teaches a system and method that predicts the direction and speed of movement of one or more animals (Col 7 lines 1-4) at least in part using historical data about similar animals (Col 14 lines 3-11). One of ordinary skill would have understood the historical data about similar animal must be stored in order to be useful.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the application to modify the animal presence alert and driving assistance apparatus of Hatton, as 
The motivation to do so is that, as acknowledged by Gordon, modeling biological entities', such as animals, behavior can be an advantage because it can be incorporated into the vehicle's movement plan (Col 7 lines 43-46), which one of ordinary skill in the art would have recognized makes the vehicle safer.

In regards to claim 8, Gordon teaches adjusting a speed and direction of the own vehicle based on the determined animal type and animal action (Col 7 lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the animal presence alert and driving assistance apparatus of Hatton, as already modified by Morales Teraoka, Gordon, and Pertsel, by further incorporating the teachings of Gordon, such that the vehicle may adjust speed or direction based on the determined animal type and proximity.
The motivation to do so is that, as acknowledged by Gordon, a model of an animal's behavior can be advantageously incorporated into the vehicle's movement plan (Col 7 lines 43-46), which as one of ordinary skill in the art would have recognized, allows the vehicle to perform more safely by actively avoiding a collision with an animal.

In regards to claim 9, Gordon teaches sensors that can qualify the environment around the vehicle including weather conditions (Col 6 lines 20-24). The control action taken by the vehicle is based at least in part on the environment around the vehicle and the animal (Col 6 lines 43-55). This is basing the vehicle action further upon the weather. 

The motivation to do so is that, as acknowledged by Gordon, observing the weather and environment around the vehicle and the animal allows more caution to be taken when necessary, for example in the presence of ice (Col 9 lines 63-67, Col 10 lines 1-2, lines 11-14), which one of ordinary skill in the art would have recognized allows the vehicle to be safer.

In regards to claim 10, Hatton teaches a method (Figs 2-5) for animal collision avoidance, comprising: 
receiving an animal tracking signal from an animal tracking device storing animal attribute data and affixed to an animal, wherein the animal tracking signal includes the animal attribute data; ([0028] multiple sensors at different locations on the vehicle may triangulate a signal from an RF device or Bluetooth signal attached to or worn by an animal. [0032] step 203, scans for pet worn devices. [0030] the device may include unique identification information about the animal. [0030] device may include unique identification information about the animal, which may be observed when the signal is received. [0035] at step 215, animal location may be determined by triangulating the signal with multiple sensors and the signal strength.) 
capturing images of a vehicle vicinity; ([0038] at step 311, active monitoring includes providing images of area around the vehicle where an animal may be located through vehicle cameras.)
and 

Hatton also teaches at step 311, active monitoring may include tracking location of detected animal ([0038]). This is processing the attribute data to determine the path of the animal. At step 209, may display an alert if the animal is in or will be in the vehicle's path ([0034]). In step 413, may display an alert if animal is located or not located but still in proximity, may stop the vehicle ([0044]).
Hatton does not teach: 
retrieving historical animal behavior data; 
capturing a live data of the vehicle vicinity; 
generating a map of the vehicle vicinity based on the captured images; 
determining a road attribute based on the captured images; 
determining a probability of a collision between the vehicle and the animal based on the retrieved historical animal behavior data and the animal attribute data using a neural network; 
determining a vehicle action based on the probability of the collision the road attribute, the live data, and the generated map;
However, Morales Teraoka teaches a regional information storage unit may store regional animal information associated with predetermined regions and including the caution animals found in those regions and a priority of them ([0067]). External information around the vehicle is recognized by sensors and combined with previous map information to form a representation of the environment around the vehicle ([0040]). This is generating a new map of the vehicle vicinity based on the captured images. An animal detection unit determines if an animal is present in the surrounding images captured by the imaging unit ([0042]). This information is then used to determine a possibility that the vehicle and the animal collide, in part by assessing a likely time to collision ([0048]). This is a determination of the risk of collision.

Still further, Pertsel teaches a neural network that analyzes computer vision input data to determine a trajectory of object around a vehicle and determine numerical information about the situation (Col 21 lines 11-20). The numerical information includes the likelihood of a collision (Claim 1). The neural network is trained using training data (Col 17 lines 46-55), which necessarily includes historical data. The objects observed that may be involved in a collision include animals (Col 12 lines 1-5). Further, one of ordinary skill would have understood that other data beyond video data are equally applicable inputs to the neural network. Pertsel also teaches that vehicle actions may be taken in consideration by assessing what is alongside the lane the vehicle is driving in, such as for example a ditch (Col 28 lines 52-67) and that the road and area near the road may be analyzed in images and features extracted (Col 19 lines 51-67, Col 20 lines 1-3, 20-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle control of Hatton by incorporating the teachings of Morales Teraoka, Gordon, and Pertsel, such that live data is determined by a sensor, historical data of high priority nearby vehicles is retrieved to predict the behavior of nearby animals, road information is determined from images, new map information representing the environment around the vehicle is generated, a probability of collision is assessed based on the predicted behavior of the animals using a 
The motivation to incorporate historical data and weather data is that, as acknowledged by Gordon, it can be incorporated into models of an animal's, which is advantageous because it can be incorporated into the vehicle's movement plan (Col 7 lines 43-46), which one of ordinary skill in the art would have recognized makes the vehicle safer. The motivation to assess the risk of collision based on map information and historical information is that, as acknowledged by Morales Teraoka, this allows a warning to be issued to a driver to adjust their driving behavior and therefore drive more safely ([0006], [0007]). The motivation to determine the probability of a collision using a neural network and assess road information is that, as acknowledged by Pertsel, such processes allow for minimization of the impact of a collision, thereby improving the safety of passengers of the vehicle (Col 1 lines 24-30).

In regards to claim 11, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel, teaches the method of claim 10, further comprising transmitting an input signal comprising the animal attribute data and/or the historical animal behavior data to a server. ([0027] processes may be executed by or in communication with a remote computing device, such as a server. One of ordinary skill would have understood that this may include transmitting an input signal with the animal data to a server. Likewise, the, as modified, historical animal data is equally applicable)

In regards to claim 12, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel, teaches the method of claim 11, further comprising receiving an animal movement based on the animal attribute data; and wherein the vehicle action is further determined based on the animal movement. ([0038] active monitoring may include tracking location of detected animal. This is processing the 
Gordon teaches historical data of animal behavior may inform the determinations of the vehicle (Col 14 lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle control of Hatton, as already modified by Morales Teraoka, Gordon, and Pertsel, by further incorporating the teachings of Gordon, such that the vehicle action may be determined at least in part upon historical data.
The motivation to do so is that, as acknowledged by Gordon, historical data can be incorporated into models of an animal's, which is advantageous because it can be incorporated into the vehicle's movement plan (Col 7 lines 43-46), which one of ordinary skill in the art would have recognized makes the vehicle safer.

In regards to claim 14, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel, teaches the method of claim 12, wherein the vehicle action is based on the determined animal movement. ([0044] vehicle may display alert or stop based on animal proximity. This is determining the vehicle action based on animal movement.)

In regards to claim 15, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel, teaches the method of claim 10, further comprising enabling an indicator. ([0040] an alert may be given, which may include the animal's distance from the vehicle, location, and identification. This is enabling an indicator.)

In regards to claim 16, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel teaches an alert can get brighter or flash as animal gets closer ([0041]). One of ordinary skill in the art would have recognized this is communicating an increase in risk in the current route.
Morales Teraoka teaches a determining the possibility of an animal collision based in part upon a predicted time to collision ([0048]), as well as assessing the type of animals likely in a map region ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle control of Hatton, as already modified Morales Teraoka, Gordon, and Pertsel, by further incorporating the teachings of Morales Teraoka, such that the risk of a current route is assessed based on predicted collisions with animals and indicated to a driver of the vehicle through an alert.
The motivation to do so is that, as acknowledged by Morales Teraoka, it is advantageous to warn a driver based on the type of animal present ([0006], [0007]) and one of ordinary skill in the art would have recognized that this warning may change based on the determined risk associated with the animal, allowing the vehicle to perform more safely.

In regards to claim 18, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel teaches multiple sensors at different locations on the vehicle may triangulate a signal from an RF device or Bluetooth signal attached to or worn by an animal ([0028]). The device may include unique identification information about the animal, which may be observed when the signal is received ([0030]). Animal location may be determined by triangulating the signal with multiple sensors and the signal strength ([0035]). Triangulation necessarily includes a comparing information, which in this case, is the animal attribute data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle control of Hatton, as already modified by Morales Teraoka, Gordon, and Pertsel, by further incorporating the teachings of Morales Teraoka, such that the methods include steps of determining if an animal is present in an image and then determining the type of animal if any are present.
The motivation to do so is that, as acknowledged by Morales Teraoka, it is desirable to rapidly determine the type of animal present and issue a warning or action based on that type ([0006], [0007]). Further, one of ordinary skill would have understood that different types of animals behave differently, and identifying the type of animal allows a better and safer adjustment to the vehicle.

In regards to claim 19, Morales Teraoka teaches determining the type of animal present in an image by using pattern matching and multiple images of the animal ([0059]). One of ordinary skill in the art would have recognized that in order to perform pattern matching over multiple images, the animal may be obstructed and the animal may still be determined.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle control of Hatton, as already modified by Morales Teraoka, Gordon, and Pertsel, by further incorporating the teachings of Morales Teraoka such that when the type of animal present in the images is determined, it is done so by performing pattern matching using multiple images of the animal.
The motivation to do so is that, as acknowledged by Morales Teraoka, it is desirable to rapidly determine the type of animal present and issue a warning or action based on that type ([0006], [0007]). 

In regards to claim 20, Morales Teraoka teaches according to the type of animal determined to be in the images, a caution sound may be output, a warning message may be displayed, breaking, or steering control may be executed ([0048] lines 16-24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle control of Hatton, as already modified by Morales Teraoka, Gordon, and Pertsel, by further incorporating the teachings of Morales Teraoka such that the methods include steps of determining a vehicle action and controlling the vehicle based on the determined animal in the images.
The motivation to do so is that, as acknowledged by Morales Teraoka, it is desirable to rapidly determine the type of animal present and issue a warning or action based on that type ([0006], [0007]). Further, one of ordinary skill would have understood that different types of animals behave differently, and identifying the type of animal allows a better and safer adjustment to the vehicle, which may include stopping the vehicle or swerving based on the animal's characteristics.

In regards to claim 21, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel, teaches the apparatus of claim 4, wherein the vehicle action is to apply a vehicle brake. ([0044] vehicle action may by to display an alert or stop the vehicle. [0037] vehicle includes a brake actuator. One of ordinary skill in the art would have understood in order to stop the vehicle, the brakes must be applied.)

In regards to claim 22, Hatton, as modified by Morales Teraoka, Gordon, and Pertsel, teaches the apparatus of claim 4, wherein the vehicle action is to reduce a vehicle velocity. ([0044] vehicle action may by to display an alert or stop the vehicle. One of ordinary skill in the art would have understood in order to stop the vehicle, the vehicle must reduce velocity.)

In regards to claim 23, Pertsel teaches that vehicle actions may be taken considering an assessment of what is alongside the lane the vehicle is driving in, such as for example a ditch (Col 28 lines 52-67) and that the road and area near the road may be analyzed in images and features extracted (Col 19 lines 51-67, Col 20 lines 1-3, 20-27). This is a road attribute that is a ditch alongside the road.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the animal presence alert and driving assistance apparatus of Hatton, as already modified by Morales Teraoka, Gordon, and Pertsel, by further incorporating the teachings of Pertsel, such that a ditch alongside the road is determined and factored into vehicle control decisions. 
The motivation to do so is that, as acknowledged by Pertsel, such a modification allows for minimization of the impact of a collision, thereby improving the safety of passengers of the vehicle (Col 1 lines 24-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vose et al
Baughman et al. (US 10235886) teaches using an artificial intelligence trained on a machine learning model which can predict collisions between vehicles and other objects including animals which takes into account weather.
Ferguson et al. (US 9248834) teaches predicting the trajectories of objects which may be animals based on contextual information.
Kim et al. (US 10503174) teaches a vehicle control system and method that uses a neural network to determine the probability of a collision with a number of different types of objects, including animals.
Kim et al. (US 20200250541) also teaches a vehicle control system and method that uses a neural network to determine the probability of a collision with different types of objects, including animals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661